Citation Nr: 1549398	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  13-31 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)).

2.  Entitlement to educational assistance benefits under Chapter 32, Title 38, United States Code (Post-Vietnam Era Veterans' Educational Assistance Program (VEAP)).  

3.  Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  

4.  Entitlement to educational assistance benefits under Chapter 1606, Title 10, United States Code (MGIB - Selected Reserve (SR)).  

5.  Entitlement to educational assistance benefits under Chapter 1607, Title 10, United States Code (Reserve Educational Assistance Program (REAP)).  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty while in the Army National Guard from September 13, 1994 to March 15, 1995, with additional prior service in the Naval Reserve and additional subsequent service in the Naval Reserve, Army National Guard, and Army Reserve.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which considered the Veteran's possible entitlement to education benefits under MGIB, VEAP, MGIB-SR, and REAP and denied his claim.  

In his May 2013 notice of disagreement and September 2013 substantive appeal, the Veteran disagreed with the RO's denial of his claim for education benefits, asserting in part that he was in the military after May 2001 (he furnished a service department certificate showing his promotion to sergeant in October 2001).  The Veteran has referred to his claim as one for educational assistance benefits, without identifying the specific program under which he believes he is entitled.  While the RO considered his possible entitlement to benefits under MGIB, VEAP, MGIB-SR, and REAP, the RO did not address his possible entitlement to benefits under the Post-9/11 GI Bill.  The Board finds that the Veteran's claim must be considered under this program as well, given that, as raised by the Veteran, entitlement under the various educational assistance programs is expressed as a different theory of entitlement rather than as a different claim.  Therefore, the Board finds that entitlement under the Chapter 33 program is also before the Board.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (VA's duty to assist a claimant with the development of evidence extends to all applicable theories of a claim); see also Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (multiple theories of entitlement pertaining to the same benefit for the same disability constitute the same claim).  For clarity, the Board has divided the claim for education benefits into separate issues, as set forth on the title page of this decision.  

The claim for educational assistance benefits under Chapter 33 (Post-9/11 GI Bill) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served on active duty from September 13, 1994 to March 15, 1995, while in the Army National Guard, and was separated for the reason that he completed his required active service; he did not serve at least three years of continuous active duty in the service, and his obligated period of active duty was not less than three years; he was not discharged or released from active duty on the basis of a service-connected disability, a pre-existing medical condition, a physical or mental condition not characterized as a disability that interfered with duty, hardship, or convenience of the Government.

2.  The Veteran first became a member of the Armed Forces when he enlisted in the Navy Reserve in September 1993.  

3.  The Veteran is no longer in the Selected Reserve, and it is not shown that he was discharged because his unit was deactivated or that he was separated from service due to disability.  

4.  For the period after September 10, 2001, the Veteran did not serve on active duty in support of a contingency operation for 90 consecutive days, or perform full time Army or Air National Guard duty for 90 consecutive days in response to a national emergency.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (MGIB) have not been met.  38 U.S.C.A. § 3011 (West 2014); 38 C.F.R. § 21.7042 (2015).

2.  The criteria for entitlement to educational assistance under Chapter 32, Title 38, United States Code (VEAP) have not been met.  38 U.S.C.A. § 3221 (West 2014); 38 C.F.R. § 21.5040 (2015).  

3.  The criteria for entitlement to educational assistance benefits under Chapter 1606, Title 10, United States Code (MGIB-SR) have not been met.  10 U.S.C.A. §§ 16132, 16133 (West 2014); 38 C.F.R. §§ 21.7540, 21.7550 (2015).  

4.  The criteria for entitlement to educational assistance benefits under Chapter 1607, Title 10, United States Code (REAP) have not been met.  10 U.S.C.A. § 16163 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2015).  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation, rather than consideration of the factual evidence, as is the case here.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004).  There is no possibility that any additional notice or development would aid the Veteran in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); see Dela Cruz at 149.  As no amount of additional evidentiary development would change the result of this case, any discussion of VA's duties to notify and assist is not necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Chapter 30 (MGIB)

Chapter 30 of Title 38, U.S. Code for MGIB benefits sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3001-3020.  VA will pay MGIB benefits to an eligible veteran while he is pursuing approved courses in a program of education.  38 C.F.R. § 21.7130.  A threshold requirement for MGIB benefits is the completion of certain requisite service.  38 U.S.C.A. § 3011.  In order to be entitled to MGIB benefits, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985.  38 U.S.C.A. § 3011 (a)(1)(A); 38 C.F.R. § 21.7042(a)(1).  Moreover, the individual must demonstrate that he or she served at least three years of continuous active duty, or at least two years if the individual's initial period of active duty is less than three years.  38 U.S.C.A. § 3011(a)(1)(A)(i); 38 C.F.R. § 21.7042(a)(2).  

In this case, the evidence of record, including service personnel records, shows that the Veteran first became a member of the Armed Forces on September 29, 1993, when he enlisted in the Navy Reserve.  Therefore he has met the first requirement of 38 U.S.C.A. § 3011 and 38 C.F.R. § 21.7042.  However, he has failed to satisfy the second requirement, because the evidence shows he did not serve for three years of continuous active duty, nor was his initial obligated period of active duty shown to be less than three years.  In fact, records do not show he had more than one continuous year of active duty service.  His DD Form 214, Certificate of Release or Discharge from Active Duty, shows he served on active duty while in the Army National Guard from September 13, 1994 to March 15, 1995.  Although the Veteran asserted in his September 2013 substantive appeal statement that he met the requirement of active duty service for 36 months, the documents from the service department do not substantiate this claim.  As the time period is less than the three (and even two) years of continuous service on active duty required by law, entitlement to Chapter 30 educational assistance benefits may not be granted.

The Board notes that an individual who does not qualify for Chapter 30 benefits under the above provision may nevertheless be entitled if he was discharged or released from active duty for a service-connected disability, a pre-existing medical condition not characterized as a disability, hardship, the convenience of the Government after serving 30 months of a 3-year enlistment or 20 months of a less than 3-year enlistment, or as a result of a reduction in force, or, for a physical or mental condition not characterized as a disability and not due to willful misconduct but that did interfere with the individual's performance of duty.  See 38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. § 21.7042(a)(5) .

After reviewing the record, the Board concludes that the Veteran does not meet any of the cited exceptions to establish basic eligibility for education benefits under Chapter 30, Title 38, United States Code.  There is no evidence, nor has the Veteran claimed, that he was discharged from active duty for a service-connected disability, a pre-existing medical condition, or a physical or mental condition not characterized as a disability that interfered with duty.  Further, there is no evidence that the discharge was on the basis of hardship or convenience of the government.  The Veteran's DD Form 214 reflects that his separation was due to completion of his required active service; his separation code was MBK, signifying completion of active duty service commitment.  In short, as a matter of law there is no basis upon which the Veteran may qualify for the MGIB program.

Chapter 32 (VEAP)

Chapter 32 of Title 38, U.S. Code for VEAP benefits sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3201-3243.  A threshold requirement for VEAP benefits is the completion of certain requisite service.  38 U.S.C.A. § 3221.  In order to be entitled to VEAP benefits, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after January 1, 1977 and before July 1, 1985, but not be eligible under Chapter 34 of Title 38, U.S. Code, and must have served at least 181 days of active duty or have been discharged from active duty for a service-connected disability.  38 U.S.C.A. § 3202.  The individual must enroll in the educational benefits program during the period of active duty and participate for at least 12 consecutive months.  38 U.S.C.A. § 3221.  A person electing to participate in the program shall agree to have a monthly deduction made from his or her military pay.  See 38 U.S.C.A. §§ 3221, 3222; 38 C.F.R. §§ 21.5040, 21.5052.  

The service department records show that the Veteran enlisted in the Naval Reserve in September 1993, and after enlisting in the Army National Guard on June 13, 1994, he had subsequent active duty service from September 13, 1994 to March 15, 1995.  Therefore, he does not meet the initial eligibility requirements for Chapter 32 VEAP benefits because he did not enter active duty as a member of the Armed Forces between December 31, 1976 and July 1, 1985.  38 U.S.C.A. § 3221(a).  In short, as a matter of law the Veteran's service does not qualify him for the VEAP program.

Chapter 1606 (MGIB-SR)

Educational benefits are available to qualifying members of the Selected Reserve under Chapter 1606, Title 10, United States Code.  See 10 U.S.C.A. § 16132.  Notably, the determination of an individual's eligibility for Chapter 1606 benefits, as to military service, is to be made by the Armed Forces.  38 C.F.R. § 21.7540(a).  Here, the Department of Defense (DoD) verified in April 2012, in response to a VA request concerning the Veteran's eligibility for Chapter 1606 benefits, that the Veteran was not eligible for MGIB-SR benefits because he was discharged from the Army Reserve in January 2008.  Moreover, DoD indicated that it was unable to determine if the Veteran had ever been eligible for such benefits as he had multiple transfers in and out of the Navy Reserve, Army Reserve and Army National Guard.  Therefore, the Veteran is not currently eligible for Chapter 1606 educational assistance, which, in general, ends on the date the individual is separated from the Selected Reserve, except that he may finish a term in which he is already enrolled.  10 U.S.C.A. §§ 16131(a), 16133(a); 38 C.F.R. § 21.7550(a).  The few exceptions to this provision are not applicable under the facts of this case.  That is, it is not shown that the Veteran was discharged because his unit was deactivated or that he was separated from service due to disability.  10 U.S.C.A. § 16133(b)(1)(B); 38 C.F.R. § 21.7550(d), (e).  Therefore, the Veteran is not entitled to educational assistance benefits under the MGIB-SR as a matter of law.  

Under certain circumstances, a statutory filing period may be equitably tolled.  See Santana-Venegas v. Principi, 314 F.3d 1293 (Fed. Cir. 2002).  The first is where the claimant actively pursued his claim, but it was defective; such has not been alleged or shown in this case.  Id.  The other is where the claimant has been "induced or tricked" by, in this case, VA's, misconduct into allowing a deadline to pass.  Id.  Here, no misconduct on the part of VA has been indicated.  Equitable tolling has also been expanded to apply where the claimant's "failure to file was the direct result of a mental illness that rendered him or her incapable of 'rational thought or deliberate decision making.'"  Barrett v. Principi, 363 F.3d 1316 (2004).  No allegations or indications of such mental incapacity have been advanced in this case.  

The Board sympathizes with the Veteran's situation concerning educational assistance, and his inability to have participated in the Chapter 1606 program during the time period allowed by law (assuming he met all other requirements).  However, the law clearly establishes the eligibility criteria for educational assistance benefits.  Federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he is not entitled to the benefit, regardless of the circumstances.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, unless all of the requirements of a particular law including time limits are met, a claimant is not entitled to the benefit, regardless of the circumstances.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


Chapter 1607 (REAP)

The REAP program, under Chapter 1607 of Title 10 of the United States Code, provides educational assistance for members of a reserve component on or after September 11, 2001, who served on active duty in support of a contingency operation for 90 consecutive days or more or performed full time National Guard duty under section 502(f) of title 32 for 90 consecutive days or more when authorized by the President or Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  10 U.S.C.A. § 16163.  The record does not show that the Veteran met the service requirements for eligibility for the REAP program.  The Veteran asserted in a May 2013 statement that he served in the military after September 2001, and he submitted a copy of a military certificate reflecting his promotion to sergeant in the Army Reserve in October 2001.  Nevertheless, service department records show that while the Veteran served in the Army Reserve after September 10, 2001, he did not have active duty service for at least 90 consecutive days.  There is also no evidence that he served full time duty for at least 90 consecutive days in response to a national emergency as a member of the Army or Air National Guard after September 10, 2001.  Therefore, the Veteran is not entitled to educational assistance benefits under the REAP program as a matter of law.

ORDER

The appeal seeking educational assistance benefits under Chapter 30, Title 38, United States Code (MGIB) is denied.

The appeal seeking educational assistance benefits under Chapter 32, Title 38, United States Code (VEAP) is denied.  

The appeal seeking educational assistance benefits under Chapter 1606, Title 10, United States Code (MGIB-SR) is denied.  

The appeal seeking educational assistance benefits under Chapter 1607, Title 10, United States Code (REAP) is denied.  


REMAND

As noted in the Introduction, the Veteran asserts that he is entitled to education benefits based on his military service, which he claims continued after May 2001.  In support of this, he submitted a certificate, showing his promotion to sergeant in October 2001.  As determined above, he is not entitled to educational assistance under Chapter 30, Chapter 32, Chapter 1606, and Chapter 1607 programs.  The RO, however, has not considered his claim for educational assistance under Chapter 33, and must do so, in the first instance, before such can be considered by the Board.  As previously noted, because the Veteran's arguments have focused on his belief that he is entitled to educational assistance, without identifying the program under which he believes he is entitled, the claim is for educational assistance benefits based on different theories of entitlement rather than a separate claim, and as such the appropriate course of action is to remand this case (rather than to refer the issue) to the RO.  

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim of entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GII Bill).  If any benefit sought is denied, furnish the Veteran a supplemental statement of the case, afford him an opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


